DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sloss (US 6,761,387 B2).
Regarding claim 12, as seen in figs 18a-18b, Sloss (‘387) discloses a linear jack, comprising: 
an outer sleeve 44 (col.6 line64, figs7D,18B) disposed at least partially around an inner sleeve 45 (col.6 line64, figs7E,18B), wherein the outer sleeve 44 is threadedly coupled to the inner sleeve 45 (col.6 lines64-67; figs6,15); 
an inner screw 46 (col.6 line64, figs7F,18B) disposed at least partially within the inner sleeve 45 (figs6,15,18B), wherein the inner screw 46 is threadedly coupled to the inner sleeve 45 (col.6 lines64-67, figs6,15); and 
a shaft 47 (col.7 line5) disposed at least partially within the inner screw 46 (fig6, col.7 lines5-6), wherein rotation of the shaft 47 is configured to drive rotation of the inner screw 46 (figs6,15,18A,18B); 
wherein the outer sleeve 44 is linearly translatable between a first position wherein the outer sleeve 44 is drivably coupled with the shaft 47 (when the outer sleeve 44 is rotatably moving) and a second position wherein the outer sleeve 44 is disengaged from the shaft 47 (fig18A, a retracted position).
Regarding claim 13, Sloss discloses the linear jack of claim 12, wherein the shaft 47 is coaxially aligned with the outer sleeve 44, the inner sleeve 45, and the inner screw 46 (figs6,15,18A,18B).  
Regarding claim 14, Sloss discloses the linear jack of claim 13, further comprising an outer tube 39 (col.7 line22, figs6,15) having a centerline axis (figs6,15), the outer tube 39 coaxial to the outer sleeve 44 (fig15), wherein the outer sleeve 44 is configured to translatable along the centerline axis with respect to the outer tube 39 between the first position and the second position (figs18A,18B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloss (US 6,761,387 B2) in view of Chang et al (US 2011/0198478 A1).
Regarding claim 1, as seen in figs 18a,18b, Sloss (‘387) discloses a linear jack, comprising: 
an outer sleeve 44 (col.6 line64, figs7D,18B); 
an inner sleeve 45 (col.6 line64, fig7E,18B) disposed at least partially within the outer sleeve 44 (figs6,15, col.6 lines64-67); 
an inner screw 46 (col.6 line64, fig7F,18B) disposed at least partially within the inner sleeve 45 (figs6,15); and 
a shaft 47 (col.7 line5) coupled to the inner screw 46, wherein rotation of the shaft 47 is configured to drive rotation of the inner screw 46 (figs6,15,18A,18B); 
wherein the outer sleeve 44 is threadedly coupled to an outer diameter surface of the inner sleeve 45 (col.6 lines64-67, figs6,15), the inner screw 46 is threadedly coupled of an inner diameter surface of the inner sleeve 45 (col.6 lines64-67, figs6,15).
However, Sloss does not explicitly disclose that a thread pitch of the outer sleeve is greater than a thread pitch of the inner screw.
Chang et al (‘478) teaches a use of different thread pitches (abstract, “first threaded portion has a thread pitch greater than a thread pitch o the second threaded portion”) for a linear lifting apparatus (figs4-6) so that both fine and coarse height adjustments can be made (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sloss to use different pitches of threads, as taught by Chang et al, for the purpose of allowing both fine and coarse height adjustments (abstract).
Regarding claim 9, the combination of Sloss and Chang et al teaches the linear jack of claim 1. Sloss further discloses a foot 49 (fig15, col.6 line51) coupled to an end of the inner screw 46 (via the shaft 47 and an element 39), wherein the inner screw 46 is configured to rotate with respect to the foot (via the shaft 47 and the element 39).
Regarding claim 10, the combination of Sloss and Chang et al teaches the linear jack of claim 9. Sloss further discloses a bearing 39 (fig15, col.6 lines36-37) disposed between the foot 49 and the inner screw 46, wherein the bearing 39 is configured to facilitate rotation of the inner screw 46 with respect to the foot 49 (by providing a connection between the inner screw 46 and the foot 49).
Regarding claim 19, Sloss (‘387) discloses a method of manufacturing a linear jack, comprising: 
disposing an inner sleeve 45 (col.6 line64, fig7E,18B) at least partially within an outer sleeve 44 (col.6 line64, figs6,7D,15,18B), wherein the outer sleeve 44 is threadedly coupled to the inner sleeve 45 (figs6,15, col.6 lines64-67); 
disposing an inner screw 46 (col.6 line64, figs6,15) at least partially within the inner sleeve 45 (figs6,15); and 
disposing a shaft 47 (col.7 line5) to extend through at least a portion of the inner screw 46 (figs6,15,18B), wherein rotation of the shaft 47 is configured to drive rotation of the inner screw 46 (figs6,15,18A,18B); 
wherein the inner sleeve 45 is threaded coupled to the inner screw 46 (col.6 lines64-67, figs6,15,18A,18B).
However, Sloss does not explicitly disclose that a thread pitch of the outer sleeve is greater than a thread pitch of the inner screw.
Chang et al (‘478) teaches a use of different thread pitches (abstract, “first threaded portion has a thread pitch greater than a thread pitch o the second threaded portion”) for a linear lifting apparatus (figs4-6) so that both fine and coarse height adjustments can be made (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sloss to use different pitches of threads, as taught by Chang et al, for the purpose of allowing both fine and coarse height adjustments (abstract).


Allowable Subject Matter
Claims 2-8, 15, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723